                                                              Case 2:19-cv-01596-KJD-VCF Document 31 Filed 04/01/21 Page 1 of 2



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Suite 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph /702-258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          6   vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Ronald Brugada

                                                          9                               UNITED STATES DISTRICT COURT
                                                         10                                      DISTRICT OF NEVADA
                                                         11

                                                         12   RONALD BRUGADA,                                Case No.: 2:19-cv-01596-KJD-VCF

                                                         13                        Plaintiff,
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                    vs.                                      STIPULATION TO DISMISS WITH
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                             PREJUDICE
                                                         15   SOUTHERN NEVADA HEALTH
                                                              DISTRICT, 1 local governmental agency;
                                                         16   Does I-X;

                                                         17                        Defendants.
                                                         18
                                                                     IT IS HEREBY STIPULATED AND AGREED by and between the parties and
                                                         19

                                                         20   …

                                                         21   …

                                                         22   …
                                                         23   …
                                                         24
                                                              …
                                                         25
                                                              …
                                                         26
                                                              …
                                                         27

                                                         28

                                                                                                         1
                                                              Case 2:19-cv-01596-KJD-VCF Document 31 Filed 04/01/21 Page 2 of 2



                                                          1     respective counsel, that the above-entitled case be dismissed with prejudice, each party to bear
                                                          2     its own attorneys’ fees and costs.
                                                          3
                                                                Dated: March 31, 2021.
                                                          4

                                                          5
                                                               Respectfully submitted,                        Respectfully submitted,
                                                          6

                                                          7    /s/ Victoria L. Neal                           /s/ Rebecca Bruch
                                                               JAMES P. KEMP, ESQ. (Bar No. 6375)             REBECCA BRUCH, ESQ. (Bar No. 7289)
                                                          8    VICTORIA L. NEAL, ESQ. (Bar No. 13382)         LEMONS, BRUNDY & EISENBERG
                                                               KEMP & KEMP
                                                          9

                                                         10    Attorneys for Plaintiff                        Attorney for Defendant
                                                               Ronald Brugada                                 Southern Nevada Health District
                                                         11

                                                         12

                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                           ORDER
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15                                IT IS SO ORDERED.

                                                         16
                                                                                                                          April 1
                                                                                                                  Dated: _____________________, 2021.
                                                         17
                                                                                                                  ____________________________________
                                                         18
                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                         19                                                       HONORABLE KENT J. DAWSON

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                              2
